Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on May 11th, 2020.
The preliminary amendment which claims 1-15 are presented for examination has been entered.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-15 are pending in the application and have been examined below, of which, claims 1, 6, and 11 are presented in independent form.
Effective Date
Effective date that has been considered for this application is February 25th, 2020.


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ueda (US Publication No. 2012/0144391 – hereinafter, Ueda) in view of Arcese et al. (US Publication No. 2015/0220324 – hereinafter, Arcese).
Regarding claim 1:
Ueda discloses a method for managing virtual machine upgrade, comprising: 
determining, based on a received upgrade file for a virtual machine, a state of the virtual machine (“A computer apparatus of one or more computer apparatuses that run a clone origin virtual machine performs control of booting up the clone origin virtual machine in a state of being detached from a virtual network interface, acquiring running state information indicating a running state of the clone origin virtual machine and storing an image including the running state information and virtual disk information in the storage apparatus.” (Underline added – See para [0038])); and
 controlling, based on determining that the state indicates the virtual machine not being accessible via a network, installation of the upgrade file on the virtual machine via a virtual machine agent (“The aforementioned load processing is performed on the host machine 110 (host machine 110a, for example) on which a clone origin virtual machine operates, and a capture image of the clone origin virtual machine is created by the load processing. Specifically, in the load processing according to the embodiment of the present invention, the clone origin virtual machine in a running state (Running) is temporarily shut down (Stop); the clone origin virtual machine is rebooted (Boot) in a state of being detached from a virtual NIC; the clone origin virtual machine is suspended (Suspend) in the state immediately after the boot; and the capture image is temporarily stored in a storage apparatus. The created capture image is stored in the repository server 108 (Copy) and is then distributed to the host machine 110 that creates the clone virtual machine.” (Underline added – See para [0057])) [[or a virtual machine manager, the virtual machine agent being capable of modifying a virtual disk of the virtual machine]].
But, Ueda does not explicitly teach:
the virtual machine agent being capable of modifying a virtual disk of the virtual machine.
However, Arcese discloses:
	the virtual machine agent being capable of modifying a virtual disk of the virtual machine (FIGS. 2A-B and associated text, such as, “A software image is provided of a new virtual disk, or more, for a generic software product SWi; the software image is a physical file that defines the whole new virtual disk (for example, in the VMDK format). The new virtual disk stores a new level of the software product, denoted with SWi(new), together with new metadata METAi(new) of the new level of the software product SWi(new); the new metadata METAi(new) comprises an indication of one or more new activation procedures (for example, for configuring its programs and for migrating its data). Moving to the FIG. 2B, the current level of the software product SWi(cur) is replaced with the new level of the same software product SWi(new). For this purpose, the current virtual disk of the current level of the software product SWi(cur) is removed from the virtual machine. The new virtual disk of the new level of the software product SWi(new) is then added to the virtual machine.” (See para [0026] – [0027]))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arcese into the teachings of Ueda because that would have provided a solution for updating software product installed on a virtual machine such solution avoids (or at least substantially reduces) any manual intervention for updating the software product and significantly decreases the time required to perform the corresponding operations and the possibility of any errors as suggested by Arcese (See par. [0029]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Ueda further discloses wherein controlling the installation of the upgrade file on the virtual machine comprises: 
determining, based on the state, whether the virtual machine is running (“A computer apparatus of one or more computer apparatuses that run a clone origin virtual machine performs control of booting up the clone origin virtual machine in a state of being detached from a virtual network interface, acquiring running state information indicating a running state of the clone origin virtual machine and storing an image including the running state information and virtual disk information in the storage apparatus.” (Underline added – See para [0038])); 
controlling, based on determining that the virtual machine is not running, the installation of the upgrade file on the virtual machine via the virtual machine agent  (“The aforementioned load processing is performed on the host machine 110 (host machine 110a, for example) on which a clone origin virtual machine operates, and a capture image of the clone origin virtual machine is created by the load processing. Specifically, in the load processing according to the embodiment of the present invention, the clone origin virtual machine in a running state (Running) is temporarily shut down (Stop); the clone origin virtual machine is rebooted (Boot) in a state of being detached from a virtual NIC; the clone origin virtual machine is suspended (Suspend) in the state immediately after the boot; and the capture image is temporarily stored in a storage apparatus. The created capture image is stored in the repository server 108 (Copy) and is then distributed to the host machine 110 that creates the clone virtual machine.” (Underline added – See para [0057])); and 
But, Ueda does not explicitly teach:
controlling, based on determining that the virtual machine is running, the installation of the upgrade file on the virtual machine via the manager.
However, Arcese discloses:
controlling, based on determining that the virtual machine is running, the installation of the upgrade file on the virtual machine via the manager.
 (FIGS. 2A-B and associated text, such as, “A software image is provided of a new virtual disk, or more, for a generic software product SWi; the software image is a physical file that defines the whole new virtual disk (for example, in the VMDK format). The new virtual disk stores a new level of the software product, denoted with SWi(new), together with new metadata METAi(new) of the new level of the software product SWi(new); the new metadata METAi(new) comprises an indication of one or more new activation procedures (for example, for configuring its programs and for migrating its data). Moving to the FIG. 2B, the current level of the software product SWi(cur) is replaced with the new level of the same software product SWi(new). For this purpose, the current virtual disk of the current level of the software product SWi(cur) is removed from the virtual machine. The new virtual disk of the new level of the software product SWi(new) is then added to the virtual machine.” (See para [0026] – [0027])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arcese into the teachings of Ueda because that would have provided a solution for updating software product installed on a virtual machine such solution avoids (or at least substantially reduces) any manual intervention for updating the software product and significantly decreases the time required to perform the corresponding operations and the possibility of any errors as suggested by Arcese (See par. [0029]).

Regarding claim 3:
The rejection of claim 1 is incorporated, Ueda further discloses wherein determining the state of the virtual machine comprises: determining, based on a state indicator received from the manager, the state of the virtual machine (“A computer apparatus of one or more computer apparatuses that run a clone origin virtual machine performs control of booting up the clone origin virtual machine in a state of being detached from a virtual network interface, acquiring running state information indicating a running state of the clone origin virtual machine and storing an image including the running state information and virtual disk information in the storage apparatus.” (Underline added – See para [0038])).

Regarding claim 4:
The rejection of claim 1 is incorporated, Ueda further discloses wherein controlling the installation of the upgrade file on the virtual machine via the virtual machine agent comprises: 
sending the upgrade file to the virtual machine agent (“The management server 106 includes a management portal 172 for providing a service management interface, and a management application 174 for processing various requests issued via the management portal 172 by the service user. The management portal 172 of the present embodiment is implemented as a web server, and a manager on the service user side accesses the management portal 172 by the HTTP protocol by using a browser 170 of the client terminal 114 and thus can issue various requests from a management menu.” (See para [0062])); and 
sending an installation request to the virtual machine agent, so that the virtual machine agent stores the upgrade file and a boot instruction in the virtual disk, and thus the virtual machine installs the upgrade file based on the boot instruction when the virtual machine starts running (“When the manager on the service user side issues a capture image creation application for the clone origin virtual machine 138S via the management portal 172, the request is passed to the management application 174 from the management portal 172, and the management application 174 issues an instruction to perform the load processing to the clone origin host machine 110S…in a running state to the hypervisor 130 and issues a reboot instruction (boot) for the clone origin virtual machine 138S after the definition file of the virtual machine is rewritten in such a way that the virtual machine is booted in a state of being detached from a virtual NIC for preparation of creation of the capture image.” (See paras [0063] – [0065])).

Regarding claim 5:
The rejection of claim 1 is incorporated, but, Ueda does not explicitly teach:
wherein controlling the installation of the upgrade file on the virtual machine via the manager comprises: 
sending a request for a locator associated with the virtual machine to the manager, a file at a manager storage area indicated by the locator to be sent by the manager to the virtual machine; 
sending, based on the locator received from the manager, the upgrade file to the manager storage area indicated by the locator; and 
sending an installation request to the manager, so that the manager controls the virtual machine to install the upgrade file.
However, Arcese discloses:
sending a request for a locator associated with the virtual machine to the manager, a file at a manager storage area indicated by the locator to be sent by the manager to the virtual machine (“If no new virtual disk has been detected, any publication is verified of a new level of each software product that is installed on the virtual machine; for this purpose, a corresponding request is submitted at block 412 to the product update manager by passing the product list indicating these software products (product identifiers) and their current levels (level identifiers)” (See para [0036])); 
sending, based on the locator received from the manager, the upgrade file to the manager storage area indicated by the locator (“Continuing to block 415, a corresponding response is received from the product update manager, comprising the product identifier and the level identifier of the new level of any software product whose (earlier) current level is installed on the virtual machine.” (See para [0036])); and 
sending an installation request to the manager, so that the manager controls the virtual machine to install the upgrade file (“The start command of the new level of the software product is extracted from the new metadata at block 487; the start command is executed so as to re-start the new level of the software product. The current virtual disk is detached from the virtual machine at block 490. In this way, the current level of the software product is completely replaced by its new version (for example, with a corresponding notification that is provided to the system administrator to indicate the completion of the operation).” (See para [0044])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arcese into the teachings of Ueda because that would have provided a solution for updating software product installed on a virtual machine such solution avoids (or at least substantially reduces) any manual intervention for updating the software product and significantly decreases the time required to perform the corresponding operations and the possibility of any errors as suggested by Arcese (See par. [0029]).

Regarding claim 6:
This is a device version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
	
Regarding claim 7:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 8:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

	Regarding claim 9:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

	Regarding claim 10:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.



Regarding claim 11
This is a product version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 12:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

	Regarding claim 13:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

	Regarding claim 14:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
	Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vidal et al. (US Publication No. 2011/0214018) discloses techniques for conducting general diagnostic inspections of client or target machines configured to receive a package update by inspecting the state of processes, storage, services, and/or other resources on the participating machine, comparing the resource state of that machine to conditions reflected in a debugging database, and generating corresponding notifications about irregular or faulty software or other conditions on the machine, before, during, or after package installation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 18th, 2022